Citation Nr: 1633427	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for other specified trauma and stressor-related disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 Decision Review Officer decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

When this case was last before the Board in February 2016, it was decided in part and remanded in part to afford the Veteran his requested formal RO hearing.  In April 2016 the Veteran was afforded a formal hearing before a Decision Review Officer of the RO.  A transcript of the hearing is of record.  

In February 2016, the Board granted earlier effective dates for service connection for other specified trauma and stressor related disorder, posttraumatic headaches, and TBI.  The record indicates the RO issued a rating decision in February 2016, which effectuated the Board's decision.  Thereafter, the Veteran expressed disagreement with the Board's decision, and the case was forwarded to the U. S. Court of Appeals for Veterans Claims (CAVC) for further appellate review; however, in an August 2016 letter the Veteran withdrew his appeal before the CAVC.  As such, the Board is perplexed by the RO's May 2016 supplemental statement of the case (SSOC), which again listed as issues entitlement to earlier effective dates for the above-noted issues.  Since these issues have been decided by the Board and the Veteran has withdrawn his appeal of the Board's decision, the issues are no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).



REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, the Veteran was granted service connection for TBI, as well as an other specified trauma and stressor-related disorder in a July 2015 rating decision.  The Board observes the Veteran underwent initial VA examinations to assess these disabilities that same month.  In the course of those examinations, the Veteran recounted a head injury in service during a training accident in a motor vehicle.  Following his July 2015 TBI examination, the examiner determined the Veteran sustained a TBI in service.  Although the examiner diagnosed the Veteran with a TBI, and determined the disability was related to a head injury sustained in service, he did not fully explain all residual impairments caused by the Veteran's TBI or properly address all comorbid manifestations.  Nonetheless, the RO assigned a 10 percent disability rating for this disability under Diagnostic Code 8045.  

The Board observes the Veterans Benefits Administration's Training Letter dated in January 2009, which instructs that, "when a mental disorder is present, state, or ask the mental disorders examiner to state, to the extent possible, which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI."  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  

During the Veteran's July 2015 VA examinations several cognitive and emotional/behavioral facets were found to have been impaired.  In particular, the examiner noted mild impairment of memory, attention, concentration, and executive functions; inappropriate social interaction; subjective impairments including, headaches and anxiety; and neurobehavioral impairments that included difficulty getting along with people and loss of control.  The Board notes several similar manifestations documented in the course of the Veteran's July 2015 psychiatric examination.  However, the RO did not obtain a medical opinion from the psychiatric examiner as directed by the above-referenced training letter to ascertain the cause of these comorbid manifestations.  

In addition, following the Board's February 2016 remand, the Veteran submitted a comprehensive neuropsychiatric assessment from Vitality Health Associates.  In the course of this assessment, the Veteran's private psychiatrist assessed the Veteran as now experiencing chronic traumatic encephalopathy (CTE), as well as posttraumatic stress disorder (PTSD).  In support of these diagnoses, the examiner provided a complete Diagnostic and Statistical Manual of Mental Disorders (DSM) assessment, and also noted a November 2013 MRI, which revealed diffuse periventricular white matter lesions on the Veteran's brain.  In addition, the clinician stated the Veteran is currently experiencing several additional neurological manifestations not noted in the course of his July 2015 VA TBI examination, which include tremors, severe cognitive deficits, and impaired information registration and recall.  The examiner further noted that CTE is a progressively worsening disability, and attributed this condition to the Veteran's in-service TBI.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Based on the previously indicated insufficiencies, the Board finds new examinations are necessary in order to ensure the disabilities on appeal are appropriately evaluated under all relevant diagnostic criteria.  In this regard, the Board finds that the originating agency must first order complete and thorough TBI and psychiatric examinations.  The Board observes that in accordance with the above-noted letter, the TBI examination should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  Thereafter, the originating agency should obtain a medical opinion relative to all potential comorbid manifestations as instructed by Training Letter 09-01.  The examiner providing the medical opinion should be instructed to comment on each and every positively affected facet indicated in the Veteran's TBI examination, e.g. memory, motor activity, visual spatial orientation, etc.  The examiner must also comment on the manifestations noted by the Veteran's private psychiatrist in his February 2016 assessment.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran a VA TBI examination, by a physician that is qualified, as noted above, to conduct a TBI assessment, to determine the current degree of severity of his TBI.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist who is qualified to assess the current degree of severity of his other specified trauma and stressor related disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or AMC must also obtain a VA medical opinion from the psychiatrist in accordance with the directives of Training Letter 09-01.

Prior to requesting this opinion, the RO or AMC should review the Veteran's TBI examination report and ask the examiner to comment on each positively affected facet noted in that report.

The examiner must also comment on all positively affected facets noted in the Veteran's July 2015 VA examination report, to specifically include:

a)  mildly impaired memory, attention, concentration, executive functions;

b)  inappropriate social interaction; 

c)  anxiety; and 

d)  neurobehavioral impairments (difficulty getting along with people and loss of control).

In addition, the examiner should also specifically comment on the manifestations noted by the Veteran's private psychiatrist in his February 2016 assessment, to specifically include:

e)  tremors;

f)  severe cognitive deficits; and 

g)  impaired information registration and recall.

The examiner must state whether the Veteran's manifestations are attributable to his psychiatric disorder, TBI, or whether attribution to one or the other is impossible.  The examiner must also provide a complete rationale for each attribution made.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





